Citation Nr: 1817410	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for sleep disturbance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A Board hearing was held before the undersigned in May 2017.  The case was certified to the Board by the RO in Seattle, Washington.

The Board notes that in November 2017, the Veteran submitted a Form 9 substantive appeal which perfected his appeal of the issue of entitlement to service connection for sleep apnea and requested a Board video conference hearing on this issue.  This hearing request is still pending, and therefore this issue will be addressed by the Board at a later date.

In a September 2016 rating decision, the Veteran was granted entitlement to service connection for dermatitis (claimed as a skin disorder), evaluated as noncompensably (0 percent) disabling.  This constituted a full grant of the benefit sought, and the issue of entitlement to service connection for a skin disorder was no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In May 2017, the Veteran submitted a claim requesting an increased rating for his skin disorder, and a July 2017 rating decision continued the 0 percent rating.  The Veteran has not submitted a notice of disagreement with this decision, and the issue is not currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a sleep disturbance disorder which had its onset during his active service and that he has an undiagnosed illness, characterized by muscle pain, joint pain, and fatigue, which was caused by his service in the Persian Gulf.  The Veteran's personnel records show that he participated in Operation Desert Shield from August 1990 to January 1991 and Operation Desert Storm from January 1991 to March 1991.

The Veteran testified in May 2017 that he had heat exhaustion while he was stationed at Camp Pendleton, and that he believed this led to his fatigue and sleep disturbance.  He stated that he has been diagnosed with sleep apnea, which he believes was caused by his underlying sleep disturbance disorder.  His wife testified that ever since he was in the military, he would wake up suddenly in the night and be very hypervigilant.  The Veteran stated that he has general joint and muscle pain, primarily in the left shoulder, elbow, and hand, as well as his knees, and that he had been diagnosed with calcified tendonitis.  The Veteran stated that he was stationed in the Persian Gulf for seven months in 1990-1991, and that he never had these symptoms prior to being the Persian Gulf.  The Veteran has also submitted written statements describing how he has fatigue and dizziness in warm weather.  He has stated that he believed his fatigue could be related to depression.

The Veteran's VA treatment records do show complaints of joint pain, primarily in his upper extremities.  At a May 2011 VA examination, the Veteran was diagnosed with right elbow tendonitis, but it did not discuss his other joint pains.

The Veteran attended a Gulf War examination in August 2016.  The Veteran reported having generalized aching, and the examiner noted that the Veteran had stiffness, fatigue, sleep disturbances, paresthesias, headache, and depression, but the examiner wrote that there was "insufficient evidence to support any current diagnosis of muscle and joint pain."  The Veteran reported that since 2001 he had been feeling tired and drained with no energy.  The examiner found that the Veteran had debilitating fatigue, generalized muscle aches or weakness, neuropsychological symptoms, and sleep disturbance.  The examiner wrote that the Veteran's fatigue was secondary to his sleep apnea, and wrote that he did not fit the criteria for chronic fatigue syndrome and that it was less likely than not that his disability pattern was related to a specific environmental exposure experienced in Southwest Asia.  The Veteran was also diagnosed with left ulnar neuropathy, lateral epicondylitis, and rotator cuff tendinitis.  The examiner did not find any additional signs or symptoms that could represent an undiagnosed illness or a diagnosed medically unexplained chronic multi-symptom illness.

The Board finds that the August 2016 Gulf War examination unfortunately does not fully address all of the Veteran's complaints and symptomatology.  Because the Veteran served in the Southwest Asia Theater of operations, service connection established under 38 C.F.R. § 3.317 (2017) can be considered.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a specific illness prescribed under 38 U.S.C 1117(d) (2012).  38 C.F.R. § 3.317.  The August 2016 VA examiner found that the Veteran did not have an undiagnosed illness, and instead found specific diagnoses for several of the Veteran's upper extremity joint pains.  The Board does not find, however, that these diagnoses fully encompass the Veteran's complaints, including many of the symptoms that are explicitly listed by the August 2016 examiner.  The Veteran has reported having generalized joint pain, including, specifically, pain in both of his knees.  The diagnoses of left ulnar neuropathy, lateral epicondylitis, and rotator cuff tendinitis do not provide any explanation of the possible etiology of the Veteran's lower extremity joint pain.  

The Board also finds that the examiner's finding that the Veteran's fatigue is secondary to his sleep apnea is not adequately supported by the medical evidence of record.  The Veteran has asserted that his fatigue began while he was stationed in the Persian Gulf in 1990-1991, and he submitted his claim of entitlement to service connection for fatigue in 2010.  The Veteran's medical records show, however, that he was only diagnosed with sleep apnea in August 2016.  It is therefore not at all clear from the record that sleep apnea could be the only underlying cause of the Veteran's feelings of fatigue, nor does it relate to his assertions of having increased fatigue in warm weather.  The Board requests that a more comprehensive medical opinion be obtained regarding the Veteran's complaints and lay assertions prior to further adjudication.

The Veteran's service treatment records include a March 1991 entry stating that from February 24-28, 1991, the Veteran was exposed to a large amount of smoke and airborne petroleum derivatives while on Operation Desert Storm in Kuwait.  The burning oil fields were known to be high in sulfur containing (sour) oil wells, and the Veteran did not have any respiratory protection during this exposure.  The Board requests that the examiner specifically address this exposure and the possible effects it could have on the Veteran.

Because the Veteran has also been diagnosed with specific joint disorders-left ulnar neuropathy, lateral epicondylitis, and rotator cuff tendinitis-the Board requests that a medical opinion be obtained regarding whether these disorders had their onset during or are otherwise related to the Veteran's service.  The Board notes that the service treatment records show that in November 1991, the Veteran reported painful or "trick" shoulder or elbow, and the examiner noted that he had a left shoulder strain that was now resolved.  In a January 1993 Dental Health Questionnaire, the Veteran reported having painful joints.  In June 1993, the Veteran reported a "trick" or locked knee, painful or "trick" shoulder or elbow, and bone, joint, or other deformity.

The Board also finds that the Veteran should be afforded a new VA psychiatric examination in order to fully assess whether he has any acquired psychiatric disorder which could be the underlying cause of his "sleep disturbance" and which could be related to his active service.  The testimony of the Veteran and his spouse indicate that his sleep disturbance is characterized by sudden awakening at night accompanied by hypervigilance and anxiety.  In April 2011, the Veteran's spouse wrote that she had many times witnessed the Veteran tossing and turning in bed before getting frustrated and getting up for half of the night.  The Veteran wrote in April 2011 that he has had military-based dreams that lead to increased difficulty sleeping.

At a May 2011 VA examination, the Veteran reported ongoing signs and symptoms of combat stress related nightmares, night sweats, intrusive thoughts, issues with anger, and insomnia related to racing thoughts.  The Veteran attended a PTSD examination in July 2016, but was not found to meet the criteria for a diagnosis of PTSD.  While the examiner also wrote that the Veteran did not have any other mental health related disorders, he did not discuss the Veteran's other reported symptomatology and why these symptoms would not constitute a diagnosis for any other disorder.  At the Veteran's VA examination for fibromyalgia, for example, the Veteran reported feeling depressed, frustrated, and guilty, and reported having suicidal ideas.  The examiner also did not specifically address the Veteran's complaints of sleep disturbance, nor did he discuss whether the Veteran had any other psychiatric diagnoses which could be related to his military services.

The Board notes that the Veteran's service treatment records show that in March 1990, the Veteran had a psychology assessment because he had been hesitant when asked if he would guard nuclear weapons and was "despondent" when assigned to his duties.  He was also noted to be worried about finances and the situation at home.  He was diagnosed with passive-aggressive personality traits.  The examiner is asked to include discussion of this treatment record in his evaluation of whether the Veteran had any psychiatric symptoms which first manifested during his active service.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to his claims.

2. Obtain all pertinent VA treatment records, to include from the Portland VA Medical Center, since November 2017.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any fatigue, heat intolerance, muscle pain, or joint pain related to an undiagnosed illness or medically-unexplained chronic multisymptom illness.  The examiner must be provided access to all records in Virtual VA and VBMS and review all relevant records.

It is noted that the Veteran is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  Following examination, the examiner should address the following:

a) Identify all current diagnoses pertaining to the Veteran's claims of having muscle pain, joint pain, heat intolerance, and fatigue.  

b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is causally related to the Veteran's periods of active service?  

Please specifically discuss: 

i) the Veteran's reports of having joint pain and excessive fatigue when he was stationed in the Persian Gulf and ever since;
ii) the Veteran's reports of having heat exhaustion while stationed at Camp Pendleton, which he believes has led to a chronic disorder characterized by sleep disturbance, fatigue, and heat intolerance;
iii) November 1991 report of painful or "trick" shoulder or elbow, and notation of left shoulder strain;
iv) January 1993 Dental Health Questionnaire report of having painful joints;
v) June 1993 report of a "trick" or locked knee, painful or "trick" shoulder or elbow, and bone, joint, or other deformity; and 
vi) March 1991 entry stating that from February 24-28, 1991, the Veteran was exposed to a large amount of smoke and airborne petroleum derivatives while on Operation Desert Storm in Kuwait, including burning oil fields known to be high in sulfur, without respiratory protection.

c) Does the Veteran have a diagnosis of chronic fatigue syndrome or fibromyalgia?  

d) If the Veteran does not have a diagnosis of chronic fatigue syndrome or fibromyalgia, please discuss whether the Veteran's symptoms of fatigue, heat intolerance, muscle pain, and joint pain can be attributed to any other clinical diagnosis.  If no other clinical diagnosis is found, are these symptoms due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War?  

If it is found that the Veteran's fatigue is related to his diagnosed sleep apnea, please explain the etiology of the Veteran's fatigue symptoms in service and in the years since service, prior to his diagnosis of sleep apnea in 2016.

Complete rationales must be provided.  If the examiner determines that he/she cannot provide an opinion on any of the questions above without resorting to speculation, the examiner must explain why, identifying precisely what facts could not be determined.

4. Schedule the Veteran for a VA psychiatric examination.  The examiner must be provided access to all records in Virtual VA and VBMS and review all relevant records.  Following examination, the examiner should address the following:

a) The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any diagnosed psychiatric disability.  The examiner should discuss whether the Veteran has a diagnosis which encompasses a "sleep disturbance" or insomnia disorder.

The examiner should specifically address the Veteran's reports of having a "sleep disturbance" which manifests with disturbing dreams, sudden awakenings, restlessness, and hypervigilance at night.  The examiner should also address the Veteran's reports of having depression, guilt, and suicidal thoughts.

b) The examiner must specifically opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder is related to his active military service.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of having fatigue and sleep disturbance since his service in the Persian Gulf until the present.  

The examiner should also discuss the March 1990 psychology assessment that showed the Veteran had passive-aggressive personality traits and was hesitant and despondent about his military duties.

c) Does the Veteran have symptoms of fatigue which are secondary to any diagnosed psychiatric disorder?

Complete rationales must be provided.  If the examiner determines that he/she cannot provide an opinion on any of the questions above without resorting to speculation, the examiner must explain why, identifying precisely what facts could not be determined.

5. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




